PER CURIAM.
We affirm all aspects of the final judgment of July 30,1998, except paragraphs 3 and 6, pertaining to custody and visitation of the minor child. Child custody should be decided based on the best interests of the child, not on the default of one of the parties. See Barnett v. Barnett, 718 So.2d 302 (Fla. 2d DCA 1998). We remand for the trial court to set another final hearing to address all aspects of the custody of the child, including child support.
GUNTHER, GROSS and HAZOURI, JJ., concur.